     Case 3:20-cv-01192-HES-JBT Document 1 Filed 10/20/20 Page 1 of 7 PageID 1




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                                           3:20-cv-01192
                      Civil Action No. _________________________________

JEFFERY EDWARDS,

         Plaintiff,

v.

AFNI, INC.,

      Defendant.
_______________________________________/

                                           COMPLAINT

         NOW COMES JEFFERY EDWARDS through undersigned counsel, complaining of

Defendant, AFNI, INC., as follows:

                                   NATURE OF THE ACTION

         1.      This action is seeking redress for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq and the Florida Consumer

Collection Practices Act (the “CCPA”), Fla. Stat. § 559.55 et seq.

                                  JURISDICTION AND VENUE

         2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

         4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

         5.      JEFFERY EDWARDS (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided at Green Cove Springs, Florida.


                                                  1
  Case 3:20-cv-01192-HES-JBT Document 1 Filed 10/20/20 Page 2 of 7 PageID 2




         6.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

         7.       Plaintiff is a “consumer” as defined by Fla. Stat. § 559.55(8).

         8.       AFNI, INC., (“Defendant”) is a corporation organized and existing under the laws

of Illinois.

         9.       Defendant has its principal place of business at 404 Brock Drive, Bloomington,

Illinois 61701.

         10.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

         11.      Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

         12.      Defendant is a “debt collector” as defined by Fla. Stat. § 559.55(7).

                                    FACTUAL ALLEGATIONS

         13.      On or around June 2020, Plaintiff started receiving collection calls from Defendant.

         14.      Once Plaintiff answered, Defendant would ask for Plaintiff’s wife.

         15.      When Plaintiff requested additional information related to the phone calls,

Defendant advised that they would not release any information.

         16.      During the answered calls, Plaintiff advised Defendant’s representative that he did

not owe the subject debt and that requested that Defendant stop calling him.

         17.      Despite Plaintiff's requests, Defendant’s collection calls continue to Plaintiff’s

phone.

         18.      In total, Defendant placed at least 15 harassing collection calls to Plaintiff after

Plaintiff requested that the collection calls cease.

         19.      On information and belief, Defendant sought to collect on unpaid credit card debt.



                                                    2
  Case 3:20-cv-01192-HES-JBT Document 1 Filed 10/20/20 Page 3 of 7 PageID 3




       20.     On information and belief, the debt Defendant sought to collect is a "debt" as

defined by 15 U.S.C. § 1692a(6).

       21.     On information and belief, the debt Defendant sought to collect is a “claim” as

defined by M.C.L. § 339.901(1)(a).

       22.     On information and belief, the debt Defendant sought to collect is a “debt” as

defined by M.C.L. § 339.901(1)(a).

       23.     In total, Defendant placed at least 15 harassing collection calls to Plaintiff after

Plaintiff requested that the collection calls cease, including calls from the phone numbers (877)

284-4308.

                                            DAMAGES

       24.     Defendant's harassing collection calls have severely disrupted Plaintiff’s everyday

life and overall well-being.

       25.     Defendant’s phone calls have caused Plaintiff actual harm, including but not limited

to: aggravation that accompanies persistent and unwanted phone calls; anxiety; emotional distress;

increased risk of personal injury resulting from the distraction caused by the phone calls; wear and

tear to Plaintiff’s cellular phone; temporary loss of use of Plaintiff’s cellular phone; invasion of

privacy; loss of battery charge; loss of concentration; mental anguish; nuisance; the per-kilowatt

electricity costs required to recharge Plaintiff’s cellular telephone as a result of increased usage of

Plaintiff’s telephone services; and wasting Plaintiff’s time.

       26.     Moreover, each time Defendant placed a collection call to Plaintiff, Defendant

occupied Plaintiff’s cellular phone such that Plaintiff was unable to receive other phone calls or

otherwise utilize his cellular phone while his phone was ringing.




                                                  3
  Case 3:20-cv-01192-HES-JBT Document 1 Filed 10/20/20 Page 4 of 7 PageID 4




        27.     Due to Defendant’s refusal to cease its collection calls, Plaintiff was forced to file

this action to compel Defendant to cease its unlawful collection practices.

                                        CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

        28.     Paragraphs 13 through 27 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

                                  Violation(s) of 15 U.S.C. § 1692c

        29.     Section 1692c(a)(1) provides:

        [a] Communication with the Consumer generally without the prior consent of the
        consumer given directly to the debt collector or the express permission of a court
        of competent jurisdiction, a debt collector may not communicate with a consumer
        in connection with the collection of any debt:

                (1): at any usually time or place or a time or place known or which should
                be known to be inconvenient to the consumer. In the absence of knowledge
                of circumstances to the contrary, a debt collector shall assume that the
                convenient time for communicating with a consumer is after 8 o’clock
                antemeridian and before 9 o’clock postmeridian, local time at the
                consumer’s location.


        30.     Defendant violated 15 U.S.C. § 1692c(a)(1) by repeatedly or continuously calling

Plaintiff's after being told to stop.

        31.     Defendant's behavior of systematically calling Plaintiff in an attempt to collect

Plaintiff's wife alleged debt after they knew the collection calls would be inconvenient is a clear

violation.

        32.     Without question, Defendant's phone calls to Plaintiff were made with the

knowledge that the calls were coming at an inconvenient time.

                                  Violation(s) of 15 U.S.C. § 1692d


                                                  4
  Case 3:20-cv-01192-HES-JBT Document 1 Filed 10/20/20 Page 5 of 7 PageID 5




        33.     Section 1692d provides:

        [a] debt collector may not engage in any conduct the natural consequence of which
        is to harass, oppress, or abuse any person in connection with the collection of a
        debt. Without limiting the general application of the foregoing, the following
        conduct is a violation of this section:

                (5)     Causing a telephone to ring or engaging any person in telephone
                        conversation repeatedly or continuously with intent to annoy, abuse,
                        or harass any person at the called number.

15 U.S.C. § 1692d(5).

        34.     Defendant violated 15 U.S.C. § 1692d(5) by repeatedly or continuously calling

Plaintiff's after being told to stop.

        35.     Defendant's behavior of systematically calling Plaintiff in an attempt to collect

Plaintiff's wife alleged debt was abusive and harassing.

        36.     Without question, Defendant's phone calls to Plaintiff were made with specific

intent of abusing, annoying and harassing,

        37.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692c(a)(1) and d(5) pursuant

to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any

debt collector who fails to comply with any provision of [the Fair Debt Collection Practices Act]

with respect to any person is liable to such person in an amount equal to the sum of –

        (1)     any actual damage sustained by such person as a result of such failure;

        (2)

                (A)     in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

        (3)     in the case of any successful action to enforce the foregoing liability, the
                costs of the action, together with reasonable attorney's fees as determined
                by the court.

        WHEREFORE, Plaintiff requests the following relief:



                                                 5
  Case 3:20-cv-01192-HES-JBT Document 1 Filed 10/20/20 Page 6 of 7 PageID 6




       A.       find that Defendant violated 15 U.S.C. § 1692c(a)(1) and d(5);

       B.       award any actual damage sustained by Plaintiff as a result of Defendant’s violation

                pursuant to 15 U.S.C. § 1692k(a)(1);

       C.       award such additional damages, as the Court may allow, but not exceeding $1,000

                pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       D.       award costs of this action including expenses together with reasonable attorneys’

                fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

       E.       award such other relief as this Court deems just and proper.

                                        COUNT II:
             Florida Consumer Collection Practices Act (Fla. Stat. § 559.55 et seq.)

       41.      Paragraphs 13 through 27 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

                                   Violation(s) of Fla. Stat. § 559.72

       42.      Subsection 559.72(7) of the CCPA provides:

       In collecting consumer debts, no person shall:

                (7)       Willfully communicate with the debtor or any member of her or his
                          family with such frequency as can reasonably be expected to harass
                          the debtor or her or his family, or willfully engage in other conduct
                          which can reasonably be expected to abuse or harass the debtor or
                          any member of her or his family.

Fla. Stat. § 559.72(7).

       43.      Defendant violated Fla. Stat. § 559.72(7) by continuously calling Plaintiff after

being asked to stop. See Waite v. Fin. Recovery Servs., Inc., 2010 U.S. Dist. LEXIS 133438, 2010

WL 5209350, at *3 (M.D. Fla. Dec. 16, 2010). (misconduct includes calling the plaintiff after

being asked to stop).




                                                    6
  Case 3:20-cv-01192-HES-JBT Document 1 Filed 10/20/20 Page 7 of 7 PageID 7




        44.     Plaintiff may enforce the provisions of Fla. Stat. § 559.72(7) pursuant to Fla. Stat.

§ 559.77(2) which provides:

        Any person who fails to comply with any provision of s. 559.72 is liable for actual
        damages and for additional statutory damages as the court may allow, but not
        exceeding $1,000, together with court costs and reasonable attorney’s fees incurred
        by the plaintiff.

        WHEREFORE, Plaintiff requests the following relief:

        A.      a finding that Defendant violated Fla. Stat. § 559.72(7);

        B.      an award of actual damages sustained by Plaintiff as a result of Defendant’s

                violation(s);

        C.      an award of additional statutory damages, as the Court may allow, but not

                exceeding $1,000.00;

        D.      an award of court costs and reasonable attorney’s fees incurred by Plaintiff; and

        E.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: October 20, 2020                               Respectfully submitted,

                                                      JEFFERY EDWARDS
                                                      By: /s/ Alexander J. Taylor

                                                      Alexander J. Taylor, Esq.
                                                      Florida Bar No. 1013947
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      ataylor@sulaimanlaw.com




                                                  7
